 



Exhibit 10.3
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
April 19, 2005, by and between Hythiam, Inc., a Delaware corporation
(“Employer”), and Richard A. Anderson, an individual (“Employee”).
RECITALS
          A. WHEREAS, Employer has agreed to employ Employee and Employee has
agreed to enter into employment as the Chief Administrative Officer (“CAO”) of
Employer, on the terms set forth in this Agreement.
          B. WHEREAS, Employee acknowledges that this Agreement is necessary for
the protection of Employer’s investment in its business, good will, products,
methods of operation, information, and relationships with its customers and
other employees.
          C. WHEREAS, Employer acknowledges that Employee desires definition of
his compensation and benefits, and other terms of his employment.
          NOW, THEREFORE, in consideration thereof and of the covenants and
conditions contained herein, the parties agree as follows:
AGREEMENT
     1. TERM OF AGREEMENT
          1.1 Initial Term. The initial term of this Agreement shall begin on
the date first set forth above, or as soon thereafter as Employee commences
services hereunder (“Commencement Date”) and shall continue until the earlier
of: (a) the date on which it is terminated pursuant to Section 5; or (b) four
(4) years following the Commencement Date (“Initial Term”). At the conclusion of
the Initial Term, and each successive term thereafter, the Agreement shall be
automatically renewed for an additional three-year term, unless either party
gives written notice of its intention to terminate the Agreement at least nine
(9) months prior to the automatic renewal date.
     2. EMPLOYMENT
          2.1 Employment of Employee. Employer agrees to employ Employee to
render services on the terms set forth herein. Employee hereby accepts such
employment on the terms and conditions of this Agreement.
          2.2 Position and Duties. Employee shall serve as Employer’s CAO,
reporting directly to Employer’s Chief Executive Officer (“CEO”), and shall have
the general powers, duties and responsibilities of management usually vested in
that office in a corporation and such other additional powers and duties as may
be prescribed from time to time by the CEO and Employer’s Board of Directors
(“Board”).

 



--------------------------------------------------------------------------------



 



          2.3 Other Services. Employer acknowledges and pre-approves Employee’s
current responsibility as member of the Board of Directors of Clearant, Inc.
(“Clearant”). Employer is hereby notified and acknowledges that Employee is
subject to a Confidentiality Agreement with Clearant. In addition, Employer
acknowledges that Employee may do charity work and conduct personal business as
long as such activities do not materially interfere with the Employee’s duties
hereunder.
          2.4 Relocation or Change of Duties. Employer shall not, without
Employee’s consent, require Employee to permanently relocate outside of Los
Angeles, California. If Employer relocates more than thirty (30) miles outside
of Los Angeles, and Employee elects not to relocate, such action shall be
considered a resignation with Good Reason under Section 5.4. If Employer
requests and Employee agrees to relocate, Employer will pay for reasonable and
standard relocation costs of Employee and Employee’s family, including, but not
limited to, closing points on the sale of Employee’s house and purchase of a new
house, temporary housing, travel and moving expenses.
     3. COMPENSATION
          3.1 Compensation. During the term of this Agreement, Employer shall
pay the amounts and provide the benefits described in this Section 3, and
Employee agrees to accept such amounts and benefits in full payment for
Employee’s services under this Agreement.
          3.2 Base Salary. Employer shall pay to Employee a base annual salary
of $266,800 annually, payable in accordance with Employer’s standard payroll
practices, less applicable withholding. At Employer’s sole discretion,
Employee’s base salary may be increased, but not decreased. Notwithstanding the
foregoing, beginning on January 1, 2006 and annually thereafter, the Employee’s
annual salary then in effect shall be increased by at least the Consumer Price
Index for Los Angeles, CA (or a reasonable proxy thereof).
          3.3 Bonus Plan. Except as described in Section 5.1 below, Employee is
eligible to receive an annual bonus in the reasonable discretion of Employer.
This discretionary bonus will be targeted at 50% of Employee’s base salary,
based on achieving designated individual goals and milestones and the overall
performance and profitability of Employer. The goals and milestones will be
established and reevaluated on an annual basis by mutual agreement of Employee
and the CEO, subject to review and approval by the Board or its Compensation
Committee. In the first year of this Agreement, the goals and objectives related
to the 2005 target bonus shall be established by June 30, 2005. The bonus will
be based on a calendar year and shall be paid no later than April 30th of the
following year.
          3.4 Equity Incentive Plan.
          (a) Employee shall be entitled to participate in any stock option,
stock bonus, phantom stock right, equity pool, or other such plans or
arrangements, which may exist during the term of his employment, provided that
Employee’s entitlement is not inconsistent with the terms of any such
arrangement or plan.
          (b) Employee shall be granted options to purchase two hundred
fifty-five thousand (255,000) shares of Employer’s common stock under the
provisions of

- 2 -



--------------------------------------------------------------------------------



 



Employer’s 2003 Stock Incentive Plan (“Plan”), upon approval by the Board. To
the extent permissible such options shall be incentive stock options. The
options will vest as follows: 20% on the first, second, third, fourth and fifth
anniversaries of the Commencement Date.
          (c) Employee’s previous grant of options under the Plan shall continue
to be outstanding and vest in accordance with the terms of such grant. For the
avoidance of doubt, Employee’s Service (as defined in the Plan) will continue
uninterrupted for so long as Employee is a director and/or an employee, or
either of the foregoing.
          (d) Except as otherwise set forth herein, vesting of options will
cease upon the termination of Employee’s employment with Employer.
          3.5 Fringe Benefits.
          (a) Employer shall provide to Employee, at Employer’s cost, all
perquisites to which other senior executives of the Employer are generally
entitled and such other perquisites which are suitable to the character of the
Employee’s position with the Employer and adequate for the performance of his
duties hereunder in accordance with Employer’s policy.
          (b) Upon satisfaction of the applicable eligibility requirements,
Employee shall be provided with group medical and dental insurance through
Employer’s plans, as well as any fringe benefit plan(s) as Employer may offer
from time to time to its personnel. Employee’s spouse and any dependent children
of Employee shall be covered under the Employer’s health care and dental plans
at Employer’s cost. Employer will pay for term life insurance for the benefit of
Employee in the amount of 1 1/2 times Employee’s annual base salary, subject to
the standard physical examination that is required by the issuing insurance
company. In addition, Employee will be provided with accidental death and
disability and long-term disability insurance. Employee is also eligible to
participate in Employer’s 401K plan.
          (c) To the extent legally permissible, the Employer shall not treat
such amounts as income to the Employee.
          3.6 Paid Time Off. Employee shall accrue, on a daily basis, a total of
four (4) workweeks of paid time off (PTO) per year following the date of this
Agreement. This PTO shall be in addition to normal Company holidays, which shall
be determined at the discretion of the Company from time to time. Any accrued
but unused PTO will be paid to Employee, on a pro rata basis, at the time that
his employment is terminated.
          3.7 Deduction from Compensation. Employer shall deduct and withhold
from all compensation payable to Employee all amounts required to be deducted or
withheld pursuant to any present or future law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction and withholding.

- 3 -



--------------------------------------------------------------------------------



 



     4. REIMBURSEMENT OF EXPENSES
          4.1 Travel and Other Expenses. Employer shall pay to or reimburse
Employee for reasonable and necessary business, travel, promotional,
professional continuing education and licensing costs (to the extent required),
professional society membership fees, seminars and similar expenditures incurred
by Employee for which Employee submits appropriate receipts and indicates the
amount, date, location and business character in a timely manner.
          4.2 Liability Insurance. Employer shall provide Employee with officers
and directors’ insurance and other liability insurance, consistent with usual
and reasonable business practices to cover Employee against all insurable events
related to his employment with Employer.
          4.3 Indemnification. Promptly upon written request from Employee,
Employer shall indemnify, defend and hold harmless Employee, to the fullest
extent under applicable law, for all defense costs, judgements, fines,
settlements, losses, costs or expenses (including attorney’s fees, including
fees representing Employee), arising out of Employee’s activities as an agent,
employee, officer or director of Employer, or in any other capacity on behalf of
or at the request of Employer. Employee shall have the right to approve of
counsel selected to represent him (such approval not to be unreasonably
withheld), and in the event a conflict of interest arises at any time Employer
shall provide Employee with separate and independent counsel at Employer’s cost
and expense. Notwithstanding the foregoing, Employer may not enter into any
settlement, of any kind, of any claim, which requires Employee to admit
liability or responsibility or to have any order or judgment entered against
Employee without Employee’s consent.
     5. TERMINATION
          5.1 Termination With Good Cause; Resignation Without Good Reason.
Employer may terminate Employee’s employment at any time, with or without notice
or Good Cause (as defined below). If Employer terminates Employee’s employment
with Good Cause, or if Employee resigns without Good Reason (as defined below),
Employer shall pay Employee his salary prorated through the date of termination,
at the rate in effect at the time notice of termination is given, together with
any benefits accrued through the date of termination. Employer shall have no
further obligations to Employee under this Agreement or any other agreement, and
all unvested options will terminate.
          5.2 Termination Without Good Cause; Resignation with Good Reason.
Employer shall have the right to terminate Employee’s employment under this
Agreement without Good Cause at any time. Employee shall have the right to
terminate his employment with notice and Good Reason. If Employer terminates
Employee’s employment without Good Cause, or Employee resigns for Good Reason:
          (a) Employer shall pay Employee his salary prorated through the date
of termination, at the rate in effect at the time notice of termination is
given, together with any benefits accrued through the date of termination;

- 4 -



--------------------------------------------------------------------------------



 



          (b) Employer shall pay Employee in a lump sum an amount equal to one
(1) year’s salary (at the rate in effect at the time of termination) plus a
bonus equal to 100% of the targeted bonus;
          (c) All of Employee’s unvested stock options will vest immediately,
and remain exercisable for a period of three (3) years thereafter; and
          (d) In addition to any rights under COBRA, medical benefits shall
continue for a period of one (1) years from the date of termination, provided
that coverage will terminate sooner if Employee becomes eligible for coverage
under another employer’s plan.
               To be eligible for the compensation provided for in
Section 5.2(b), (c) and (d) above, Employee must execute a full and complete a
mutual release of any and all claims in the standard form then used by Employer
(“Release”). Employer shall have no further obligations to Employee under this
Agreement or any other agreement.
          5.3 Good Cause. For purposes of this Agreement, a termination shall be
for “Good Cause” if Employee shall:
          (a) Commit an act of fraud, moral turpitude or embezzlement in
connection with his duties;
          (b) Violate a material provision of the Employer’s written Codes of
Ethics as adopted by the Board, or any applicable state or federal law or
regulation;
          (c) Violate a material provision of the Confidentiality Agreement
(defined below).
          (d) Fail or refuse to comply with a relevant and material obligation
assumable and chargeable to an executive of his corporate rank and
responsibilities under the Sarbanes-Oxley Act and the regulations of the
Securities and Exchange Commission promulgated thereunder; or
          (e) Be convicted of, or enter a plea of guilty or no contest to, a
felony under state or federal law, other than a traffic violation or offense not
involving dishonesty or moral turpitude.
          5.4 Good Reason. For purposes of this Agreement, a resignation shall
be with “Good Reason” following:
          (a) Assignment to Employee of duties materially inconsistent with
Employee’s status as a senior officer of Employer, removal of Employee as a
senior officer, material adverse change in the reporting relationship set forth
in Section 2.2, or a substantial reduction in the nature or status of Employee’s
responsibilities;

- 5 -



--------------------------------------------------------------------------------



 



          (b) Relocation of Employer’s principle executive offices outside of a
30 mile radius of Los Angeles (unless closer to Employee’s residence) without
Employee’s consent, except for reasonably required travel on Employer’s
business;
          (c) Employer’s failure to cause any acquiring or successor entity
following a Change in Control to assume Employer’s obligations under this
Agreement, unless such assumption occurs by operation of law; or
          (d) Material breach of this Agreement by Employer, or failure to
timely pay to Employee any amount due under Section 3 which continues after
written notice and reasonable opportunity to cure (not to exceed 10 days after
the date of notice).
          5.5 Effects of Change in Control. Immediately upon a Change in Control
(as defined below) all of Employee’s unvested options shall vest immediately,
and remain exercisable for a period of three (3) years thereafter. Further if
Employee is terminated without Good Cause or resigns for Good Reason during the
first twelve (12) months following a Change in Control, Employee shall be
entitled to receive a lump sum in an amount equal to (i) one and one-half years
of salary (at the rate in effect at the time of termination); and (ii) one and
one-half times the Employee’s full targeted bonus for that year. In addition to
any rights under COBRA, the term for continued fringe benefits under Section 3.5
shall continue for a period of eighteen (18) months from the date of
termination, provided that Medical and Dental coverage will terminate sooner if
Employee becomes eligible for coverage under another employer’s plan. To be
eligible for the compensation provided for in this Section 5.5, Employee must
execute a Release. Employer shall have no further obligations to Employee under
this Agreement.
          5.6 Change in Control. For purposes of this Agreement, a “Change in
Control” shall be defined as:
          (a) The acquisition of Employer by another entity by means of a
transaction or series of related transactions (including, without limitation,
any reorganization, merger, stock purchase or consolidation); or
          (b) The sale, transfer or other disposition of all or substantially
all of the Employer’s assets.
          5.7 No Change in Control. Notwithstanding the provisions of
Section 5.6, the following shall not constitute a Change in Control:
          (a) If the sole purpose of the transaction is to change the state of
the Employer’s incorporation or to create or eliminate a holding company that
will be owned in substantially the same proportions by the same beneficial
owners as before the transaction;
          (b) If Employer’s stockholders of record as constituted immediately
prior to the transaction will, immediately after the transaction (by virtue of
securities issued as a consideration for Employer’s capital stock or assets or
otherwise), hold more than 50% of the combined voting power of the surviving or
acquiring entity’s outstanding securities;

- 6 -



--------------------------------------------------------------------------------



 



          (c) An underwritten public offering of Employer’s common stock, if
Employer’s stockholders of record as constituted immediately prior to the
offering will, immediately after the offering, continue to hold more than 50% of
the combined voting power of Employer’s outstanding securities;
          (d) The private placement of preferred or common stock, or the
issuance of debt instruments convertible into preferred or common stock, for
fair market value as determined by the Board, provided the acquiring person does
not as a result of the transaction own more than 50% of the outstanding capital
stock of Employer, have the right to vote more than 50% of the outstanding
voting stock of Employer, or have the right to elect a majority of the Board; or
          (e) If Employee is a member of a group that acquires control of
Employer in an event that would otherwise be a Change in Control, such event
shall not be deemed a Change in Control and Employee shall have no right to
benefits hereunder as a result of such event; provided, however, that Employee
shall not be deemed a member of any acquiring group solely by virtue of his
continued employment or ownership of stock or stock options following a Change
in Control.
          5.8 Death or Disability. To the extent consistent with federal and
state law, Employee’s employment, salary shall terminate on his death or
Disability. “Disability” means any health condition, physical or mental, or
other cause beyond Employee’s control, that prevents him from performing his
duties, even after reasonable accommodation is made by Employer, for a period of
180 consecutive days within any 360 day period. In the event of termination due
to death or Disability, Employer shall pay Employee (or his legal
representative) his salary prorated through the date of termination, at the rate
in effect at the time of termination and continue to provide insurance and other
fringe benefits to Employee and Employee’s spouse and dependent children for a
period of one year from Employee’s termination date. In the event of a
termination due to death or disability, in addition to all options already
vested, 100% of the options set to vest in the year that death or disability
occurs shall vest and Employee (or his legal representative) shall have until
the end of the option term to exercise all options. Employer shall have no
further obligations to Employee (or his legal representative) under this
Agreement, except for those created under any stock option agreements executed
prior to the effective date of termination, and any other vested rights under
the employee benefit plans and programs and the right to receive reimbursement
for business expenses (as defined in Section 4).
          5.9 Return of Employer Property. Within fifteen (15) days after the
Termination Date, Employee shall return to Employer all products, books,
records, forms, specifications, formulae, data processes, designs, papers and
writings relating to the business of Employer including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him by Employer to use computer programs or software
shall be revoked on the Termination Date.

- 7 -



--------------------------------------------------------------------------------



 



     6. DUTY OF LOYALTY
          6.1 During the term of this Agreement, Employee shall not, without the
prior written consent of Employer, engage in any activity directly competitive
with the business or welfare of Employer, whether alone, as a partner, or as an
officer, director, employee, consultant, or holder of more than 1 % of the
capital stock of any other corporation. Otherwise, Employee may make personal
investments in any other business. The parties agree that the activities
provided for in Section 2.3 are not directly competitive with the business or
welfare of Employer.
     7. CONFIDENTIAL INFORMATION
          7.1 Trade Secrets of Employer. Employee, during the term of this
Agreement, will develop, have access to and become acquainted with various trade
secrets which are owned by Employer and/or its affiliates and which are
regularly used in the operation of the businesses of such entities. Employee
shall not disclose such trade secrets, directly or indirectly, or use them in
any way, either during the term of this Agreement or at any time thereafter,
except as required in the course of his employment by Employer. All files,
contracts, manuals, reports, letters, forms, documents, notes, notebooks, lists,
records, documents, customer lists, vendor lists, purchase information, designs,
computer programs and similar items and information, relating to the businesses
of such entities, whether prepared by Employee or otherwise and whether now
existing or prepared at a future time, coming into his possession shall remain
the exclusive property of such entities.
          7.2 Confidential Data of Customers of Employer. Employee, in the
course of his duties, will have access to and become acquainted with financial,
accounting, statistical and personal data of customers of Employer and of their
affiliates. All such data is confidential and shall not be disclosed, directly
or indirectly, or used by Employee in any way, either during the term of this
Agreement (except as required in the course of employment by Employer) or at any
time thereafter.
          7.3 Intellectual Properties. The Employee will sign the Employer’s
Employee Innovation, Proprietary Information and Confidentiality Agreement
(“Confidentiality Agreement” prior to or on the Commencement Date.
          7.4 Injunctive Relief. Employee acknowledges that the services to be
rendered under this Agreement and the items described in this Section 7 are of a
special, unique and extraordinary character, that it would be difficult or
impossible to replace such services or to compensate Employer in money damages
for a breach of this Agreement. Accordingly, Employee agrees and consents that
if he violates any of the provisions of this Agreement, Employer, in addition to
any other rights and remedies available under this Agreement or otherwise, shall
be entitled to temporary and permanent injunctive relief.
          7.5 Continuing Effect. The provisions of this Section 7 shall remain
in effect after the Termination Date.

- 8 -



--------------------------------------------------------------------------------



 



     8. OTHER PROVISIONS
          8.1 Cure Period. In the event that Employee or Employer breaches this
Agreement, the breaching party shall have thirty (30) days within which to cure
such breach, after receiving written notice from the other party specifying in
reasonable detail the basis for the claimed breach (“Cure Period”). No breach of
the Agreement shall be actionable if the breaching party is able to cure the
breach within the Cure Period.
          8.2 Compliance With Other Agreements. Employee represents and warrants
to Employer that, to his knowledge and belief, the execution, delivery and
performance of this Agreement will not conflict with or result in the violation
or breach of any term or provision of any order, judgment, injunction, contract,
agreement, commitment or other arrangement to which Employee is a party or by
which he is bound.
          8.3 Counsel. The parties acknowledge and represent that, prior to the
execution of this Agreement, they have had an opportunity to consult with their
respective counsel concerning the terms and conditions set forth herein.
Additionally, Employee represents that he has had an opportunity to receive
independent legal advice concerning the taxability of any consideration received
under this Agreement. Employee has not relied upon any advice from Employer
and/or its attorneys with respect to the taxability of any consideration
received under this Agreement. Employee further acknowledges that Employer has
not made any representations to him with respect to tax issues.
          8.4 Nondelegable Duties. This is a contract for Employee’s personal
services. The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his life.
          8.5 Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.
          8.6 Venue. If any dispute arises regarding the application,
interpretation or enforcement of any provision of this Agreement, including
fraud in the inducement, such dispute shall be resolved either in federal or
state court in Los Angeles, California.
          8.7 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.
          8.8 Binding Effect. The provisions of this Agreement shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.
          8.9 Notice. Any notices or communications required or permitted by
this Agreement shall be deemed sufficiently given if in writing and when
delivered personally or two business days after deposit with the United States
Postal Service as registered or certified mail, postage prepaid and addressed as
follows:

- 9 -



--------------------------------------------------------------------------------



 



          (a) If to Employer, to the principal office of Employer in the State
of California, marked “Attention: Terren S. Peizer”; or
          (b) If to Employee, to the most recent address for Employee appearing
in Employer’s records.
          8.10 Arbitration. Any disputes, controversies or claims arising out of
or relating to this Agreement shall be resolved by binding arbitration before a
retired judge at JAMS in Santa Monica, California, in accordance with its
Employment Arbitration Rules and Procedures. The prevailing party shall be
awarded its reasonable attorney’s fees, costs and expenses.
          8.11 Attorneys’ Fees. The prevailing party in any suit or other
proceeding brought to enforce, interpret or apply any provisions of this
Agreement, shall be entitled to recover all costs and expenses of the proceeding
and investigation (not limited to court costs), including all attorneys’ fees.
          8.12 Headings. The Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
          8.13 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.

- 10 -



--------------------------------------------------------------------------------



 



          8.14 Entire Agreement. This Agreement, and the Confidentiality
Agreement and Plan option grant reference herein, are the only agreement and
understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.
EMPLOYEE:

             
Richard A. Anderson
   

            EMPLOYER:

HYTHIAM, INC.
      By                  Terren S. Peizer               Chief Executive
Officer     

- 11 -